DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4 and 8-17are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-4 and 8-13 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each of the plurality of detectors is able to send a fourth signal to the synchronization controller when activated, wherein the synchronization controller is configured to receive the first signal sent by the workpiece stage and to provide a plurality of second signals to the plurality of detectors, and wherein the synchronization controller is further configured to, after receipt of the fourth signal, produce and send a third signal to a corresponding one of the plurality of light sources to activate the corresponding one of the plurality of light sources.”
Claims 14-17 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each of the plurality of detectors is able to send a fourth signal to the synchronization controller when activated, wherein the synchronization controller is configured to receive the first signal sent by the workpiece stage and provide a plurality of second signals to the plurality of detectors, and wherein the synchronization controller is further configured to, after receipt of the fourth signal, produce and send a third signal to a corresponding one of the plurality of light sources to activate the corresponding one of the plurality of light sources.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (Pub. No. US 2019/0043182 A1) discloses an automatic optical inspection (AOI) method for inspecting defects on a surface of an object under inspection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8- 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878